339 F.2d 316
Charles Henry HALL, Appellant,v.Sherman H. CROUSE, Warden, Kansas State Penitentiary, Lansing, Kansas, Appellee.
No. 7892.
United States Court of Appeals Tenth Circuit.
December 14, 1964.

John R. McCandless, Norman, Okl., for appellant.
Richard H. Seaton, Asst. Atty. Gen. of Kansas (William M. Ferguson, Atty. Gen. of Kansas, on the brief), for appellee.
Before LEWIS, BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
The appellant, a state prisoner, was denied relief after a full evidentiary hearing upon his petition for a writ of habeas corpus lodged with the United States District Court for the District of Kansas. He contends upon appeal, as he did below, that his state court conviction was not warranted by the evidence and is so faulty in such regard as to deny him due process of law.


2
The record of the state court proceedings is not devoid of evidentiary support so as to warrant relief by habeas corpus. See Thompson v. City of Louisville, 362 U.S. 199, 80 S.Ct. 624, 4 L. Ed.2d 654. A summary of the evidence is set forth in the opinion of the Supreme Court of Kansas, State v. Hall, 182 Kan. 331, 320 P.2d 860, and was held sufficient by that court to sustain the conviction.


3
Affirmed.